NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEXANDER RAMSEY,                               No.    19-56203

                Plaintiff-Appellant,            D.C. No.
                                                8:18-cv-01870-JVS-ADS
 v.

AMWAY CORPORATION, a Virginia                   MEMORANDUM*
corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                              Submitted July 6, 2021**
                                Seattle, Washington

Before: HAWKINS, CLIFTON, and IKUTA, Circuit Judges.

      Alexander Ramsey appeals the district court’s grant of summary judgment in

favor of defendants Amway Corporation, Alticor, Inc., and Farouque Khattak on

Ramsey’s employment discrimination and harassment-related claims. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, L. F. v. Lake Washington

Sch. Dist. #414, 947 F.3d 621, 625 (9th Cir. 2020), we affirm.

      The district court did not err by granting summary judgment in favor of

Amway and Alticor because the undisputed facts demonstrate that Ramsey was

employed by Access Business Group, LLC (“ABG”)—an Amway affiliate and

Alticor subsidiary—rather than the defendant corporations. To prevail on the

discrimination and wrongful termination claims asserted in his complaint, Ramsey

must establish that Amway and Alticor were his employers. See Cal. Gov’t Code

§§ 12940(a), 12945.2(a). In the summary judgment proceedings, Ramsey failed to

controvert evidence showing that (1) his offer of employment was made specifically

by ABG; (2) his employee on-boarding form identified ABG as his employer; (3)

ABG issued his W-2’s and paychecks; and (4) his resume identified his employer as

Nutrilite, a registered doing business name for ABG.

      Ramsey nevertheless contends that summary judgment was improper because

Amway, Alticor, and ABG should be treated as a single, integrated enterprise for

purposes of liability. “An employee who seeks to hold a parent corporation liable

for the acts or omissions of its subsidiary on the theory that the two corporate entities

constitute a single employer has a heavy burden to meet[;] . . . corporate form will

be disregarded only when the ends of justice require [that] result.” Laird v. Cap.

Cities/ABC, Inc., 68 Cal. App. 4th 727, 737 (1998), overruled on other grounds by


                                           2                                     19-56203
Reid v. Google, 50 Cal. 4th 512 (2010). To substantiate his integrated enterprise

theory, Ramsey was required to produce sufficient evidence tending to show (1)

centralized control of labor relations, (2) interrelation of operations, (3) common

management, and (4) common ownership or financial control among the three

entities. See id. However, Ramsey failed to present evidence demonstrating that

Amway or Alticor exercised control over ABG’s day-to-day employment or

management, and the remaining evidence he relied upon was insufficient to avoid

summary judgment. See id. at 738–39 (explaining summary judgment was proper

despite evidence that, among other things, employees of subsidiary held themselves

out as employees of parent, were eligible for some of parent’s benefits programs,

and were subject to certain policies of parent).

      Although the district court did not specify the basis for its grant of judgment

in favor of Khattak on Ramsey’s harassment claim, we may affirm on any basis

supported by the record. Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963,

973 (9th Cir. 2017). Here, the record makes clear that Ramsey’s harassment claim

against Khattak is time-barred.      An employee seeking to bring claims under

California’s Fair Employment and Housing Act (“FEHA”) has one year to first file

a complaint with the Department of Fair Employment and Housing (“DFEH”). See

Carroll v. City & Cnty. of San Francisco, 41 Cal. App. 5th 805, 813 (2019). Because

filing a DFEH complaint is a prerequisite to bringing suit under the FEHA, an


                                          3                                   19-56203
employee generally “can sue over discriminatory acts that occur within the one-year

period prior to the employee’s filing of [the] DFEH complaint.” Id. at 813. It is

undisputed that Khattak ended his employment with ABG in 2014, and Ramsey did

not file his administrative complaint until September 8, 2017.

      Ramsey’s reliance on California’s “continuing violation” doctrine is

misplaced. See Willis v. City of Carlsbad, 48 Cal. App. 5th 1104, 1124 (2020) (“The

continuing violation doctrine aggregates a series of wrongs or injuries for purposes

of the statute of limitations, treating the limitations period as accruing for all of them

upon commission or sufferance of the last of them.” (quoting Aryeh v. Canon Bus.

Sols., Inc., 55 Cal. App. 4th 1185, 1192 (2013))).         Even assuming the conduct

complained of occurred until Khattak’s last day of employment with ABG, the last

act would have occurred more than one year before Ramsey filed his DFEH

complaint. An individual employee may be liable under the FEHA only for acts

“perpetrated by the employee.” Cal. Gov. Code § 12940(j)(3). And Ramsey has not

identified any case in which an individual supervisor was held personally liable for

conduct otherwise time-barred based on events that occurred within the employer’s

business after the supervisor’s own relationship with the employer ended.

      Finally, the district court did not abuse its discretion by denying a continuance.

See California v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998).

      AFFIRMED.


                                            4                                     19-56203